 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PEGGY LOPEZ,                                     No. 2:17-CV-1451-KJM-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    LASSEN JACKSON COMMUNITY
      PARTNERS, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

19   court are defendants’ motions to dismiss (Docs. 14 and 15). No oppositions to the pending

20   motions have been filed. Therefore, pursuant to Eastern District of California Local Rule 230(c),

21   the hearing scheduled for January 9, 2019, at 10:00 a.m. before the undersigned in Redding,

22   California, is hereby taken off calendar and the matters are submitted on the record and briefs

23   without oral argument.

24                  IT IS SO ORDERED.

25   Dated: January 2, 2019
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
